United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE ,
Islip, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0189
Issued: June 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 3, 2017 appellant, through counsel, filed a timely appeal from a
September 13, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to the accepted January 9, 2017 employment incident.
On appeal counsel contends that there was a conflict in the medical evidence which was
not resolved in accordance with recognized principles of law, that OWCP failed to adjudicate the
claim in accordance with the standard of causation, and that OWCP failed to give due deference
to the opinion of the attending physician. He further requested that the Board identify any
deficiencies in any medical report that it finds contains insufficient rationale.
FACTUAL HISTORY
On January 25, 2017 appellant, then a 42-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 9, 2017, while in the performance of duty, he slipped
on black ice and injured his head and the middle of his back. He stated that his neck started hurting
later. Appellant stopped work on January 25, 2017.
On January 23, 2017 the employing establishment issued an authorization for examination
and/or treatment (Form CA-16). In a January 26, 2017 attending physician’s report (Form CA16), a retina ophthalmologist with an illegible signature with Long Island Surgical Care, P.C.,
reported that appellant had suffered a retinal detachment. He noted that appellant fell at work and
hit his head. The ophthalmologist related that it was unknown if appellant had this condition prior
to his accident and therefore it was impossible to state for certain what caused the condition.
In a January 26, 2017 letter, the employing establishment controverted the claim. In a
supporting statement, the postmaster indicated that appellant claimed that on January 9, 2017 he
slipped and fell on black ice, hitting the right side and back of his head. She noted that he waived
medical attention and continued to complete his assignment for the day. However, the following
three days he called in sick and stated that his back was bothering him. The postmaster stated that
on Wednesday, January 25, 2017 appellant stated that he needed to go to an ophthalmology
appointment, but stated nothing about the appointment being related to the fall. She stated that she
was challenging the claim because at no time had appellant stated to his supervisor that he was
having issues with vision. The postmaster also noted that appellant had medical issues with his
eyes previously in 2015/2016.
In a January 25, 2017 attending ophthalmologist report, Dr. Richard J. Nattis, a Boardcertified ophthalmologist, noted that appellant had a vitreous detachment in both eyes and right
retinal detachment. He noted that appellant stated that he slipped on ice and fell and hit his head
and back and noticed that his right eye was getting blurry. Dr. Nattis recommended surgery as
soon as possible.
By development letter dated February 3, 2017, OWCP informed appellant that the
employing establishment was controverting his claim. It asked him to respond to the employing
establishment’s controversion. OWCP also informed appellant that further medical evidence
establishing causal relationship was necessary to support his claim, and afforded him 30 days to
submit this information.

2

Appellant was seen by Dr. Paul Berger, an internist, at the Long Island Ambulatory Surgery
Center on January 26, 2017. Dr. Berger noted lumbago, cervicalgia, and that appellant complained
of blurred vision in his right eye. In a February 18, 2017 duty status report (Form CA-17), he
noted that appellant was unable to work due to neck and back pain.
In a March 2, 2017 statement, appellant responded to the employing establishment’s
controversion of his claim. He noted that he slipped on ice on January 9, 2017 and fell on his back
and hit his head. Appellant indicated that his neck and back were sore from the fall and that he
did not return to work for several days. He related that he returned to work on Friday,
January 13, 2017. Appellant noted that he was still not feeling well and wished to see a doctor and
he asked for the necessary paperwork, but the paperwork was delayed. He noted that on or about
January 23, 2017 his right eye vision was getting blurry, and that he scheduled a doctor’s
appointment for January 27, 2017. However, appellant was told that if he had blurry vision, he
should seek treatment immediately, so he saw an ophthalmologist on January 25, 2017 who
informed him that he had detached his retina, and scheduled surgery for January 27, 2017. He also
noted that he had prior cataract surgery on his right eye on October 9, 2015 and on his left eye on
October 23, 2015.
By decision dated March 10, 2017, OWCP denied appellant’s claim. It determined that
the evidence submitted was insufficient to establish that the diagnosed medical condition was
causally related to the accepted employment incident.
On May 16, 2017 appellant requested reconsideration. In a supporting letter dated May 9,
2017, he stated that he had an injury to his neck and middle back and that he had also put in a
claim for a detached retina. Appellant noted that before he fell, he did not have any trouble with
his right eye.
In a March 8, 2017 report, Dr. Sathish Subbaiah, a neurosurgeon, noted that appellant was
a new patient who presented for an evaluation of neck pain and mid-back pain sustained as a result
of a work injury that occurred when he slipped on ice, landed on his back, and shook his head. He
diagnosed cervicalgia. Dr. Subbaiah noted that four cervical x-rays revealed evidence of
levoscoliosis and evidence of current degenerative disc disease at the C4-C5 and C5-C6 level. He
noted no fractures or dislocations, and no abnormal motion of flexion -- extension. Dr. Subbaiah
noted that he would like to obtain a magnetic resonance imaging (MRI) scan of the cervical spine
to evaluate for any disc disease or nerve impingement.
Appellant was treated by Dr. Edward I. Marcus, a Board-certified ophthalmologist, at Long
Island Eye Surgical Care. In a January 25, 2017 report, Dr. Marcus noted that appellant
experienced a new onset of flashing lights in his right eye. He noted that appellant stated that he
had fallen and hit his head at work on January 9, 2017. Dr. Marcus noted that appellant’s vision
started to decrease in the right eye about a week after his accident. He indicated that appellant
stated that he was reading a book two days ago and that was when he discovered that he could not
see out of his right eye. Dr. Marcus diagnosed pseudophakia, retinal detachment right eye, and
retinal whole right eye. Appellant had vitreous/retinal surgery on January 27, 2017. The treatment
notes indicate that appellant was seen on multiple occasions by Dr. Marcus for follow-up
appointments from January 28 through July 15, 2017. Dr. Marcus noted that appellant’s vision
may not return to normal. Appellant experienced further issues with his right eye, and on

3

February 1, 2017 Dr. Marcus conducted a paracentesis of a gas bubble. On March 28, 2017 a
subretinal air bubble causing superior detachment was noted. In a July 15, 2017 follow up,
Dr. Marcus noted a retinal detachment in the right eye, a retinal hole in the right eye, and cystoid
macular edema in the right eye. On April 15, 2017 Dr. Marcus noted that appellant’s vision was
blurry and worsening.
By decision dated September 13, 2017, OWCP reviewed the case on the merits, but denied
modification of its prior decision. It noted that the medical evidence of record did not establish
that the accepted employment incident caused appellant’s cervical strain and retinal detachment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.6 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.7 An employee may establish that the employment incident occurred as alleged, but fail
to show that his or her disability or condition relates to the employment incident.8
Whether an employee sustained an injury requires the submission of rationalized medical
opinion evidence.9 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical evidence explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.10 The weight of the medical evidence
3

Id.

4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, supra note 4.

7

J.L., Docket No. 17-1712 (issued February 12, 2018).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 388 (2008); see also M.H., Docket No. 15-0849 (issued July 22, 2016).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

4

is determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that either his
cervical strain or retinal detachment resulted from the accepted January 9, 2017 employment
incident.
With regard to appellant’s cervical condition, appellant was seen by Dr. Berger on
January 26, 2017, and he opined that appellant had lumbago and cervicalgia. In a February 18,
2017 report, Dr. Berger noted that appellant was unable to work because of neck and back pain.
However, his opinions do not provide a rationalized medical opinion indicating that appellant’s
back conditions were causally related to the January 9, 2017 work incident. Similarly,
Dr. Subbaiah noted in his March 8, 3017 report that appellant had cervicalgia. He also noted that
appellant had x-rays which revealed levoscoliosis and degenerative disc disease. However,
Dr. Subbaiah also did not provide any opinion addressing causation. The Board has held that in a
traumatic injury claim a physician must provide a narrative description of the identified
employment incident and a reasoned opinion on whether the employment incident described
caused or contributed to appellant’s diagnosed medical condition.12 Because neither Dr. Berger
nor Dr. Subbaiah provided a reasoned opinion on causal relationship in this case, their reports are
insufficient to establish the claim.
Appellant received treatment for his eyes from Dr. Nattis and Dr. Marcus at Long Island
Surgical Care. Neither physician indicated that appellant’s diagnosed retinal detachment was
causally related to the January 9, 2017 employment incident. The Board notes that appellant did
not notice issues with his right eye until on or about January 23, 2017, approximately two weeks
after his fall. Without a physician’s rationalized medical opinion stating that appellant’s eye injury
was caused by the fall, appellant has not met his burden of proof.13
Appellant notes that he did not have any issues with his eye before the fall. However, his
belief that the January 9, 2017 employment incident caused his medical condition, however,
sincerely held, does not constitute medical evidence to establish causal relationship.14 An award
of compensation may not be based on surmise, conjecture, speculation, or the employee’s own
belief of causal relation.15

11

James Mack, 43 ECAB 321 (1991).

12

M.H., Docket No. 15-0849 (issued July 22, 2016).

13

Id.

14

G.E., Docket No. 17-1719 (issued February 6, 2018).

15

D.D., 57 ECAB 734 (2006).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury causally related to the accepted
January 9, 2017 employment incident.16
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated September 13, 2017 is affirmed.
Issued: June 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

The Board notes that a Form CA-16, authorization for examination and/or treatment, was issued by the employing
establishment on January 23, 2017. When the employing establishment properly executes a Form CA-16 which
authorizes medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16
creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the examination
or treatment regardless of the action taken on the claim. The period for which treatment is authorized by a Form CA16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. Upon return of the case record,
OWCP should address this issue.

6

